20-22393-rdd    Doc 2     Filed 03/16/20 Entered 03/16/20 14:00:17          Main Document
                                       Pg 1 of 14



Dennis F. Dunne
Abhilash M. Raval
Tyson M. Lomazow
MILBANK LLP
55 Hudson Yards
New York, NY 10001
(212) 530-5000

Proposed Counsel for Debtors and Debtors in
Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       )
In re:                                                 )   Chapter 11
                                                       )
INTERNAP TECHNOLOGY SOLUTIONS INC.,                    )   Case No. 20-22393 (RDD)
                                                       )
                     Debtor,                           )
                                                       )
Tax I.D. No. XX-XXXXXXX                                )
                                                       )
In re:                                                 )   Chapter 11
                                                       )
INTERNAP CORPORATION,                                  )   Case No. 20-22394 (RDD)
                                                       )
                                                       )
                     Debtor,                           )
                                                       )
Tax I.D. No. XX-XXXXXXX                                )
                                                       )
In re:                                                 )   Chapter 11
                                                       )
UBERSMITH, INC.,                                       )   Case No. 20-10806 (RDD)
                                                       )
                     Debtor,                           )
                                                       )
Tax I.D. No. XX-XXXXXXX                                )
                                                       )
In re:                                                 )   Chapter 11
                                                       )
SINGLEHOP, LLC,                                        )   Case No. 20-22399 (RDD)
                                                       )
                     Debtor,                           )
                                                       )
Tax I.D. No. XX-XXXXXXX                                )



                                         44934.00001
 20-22393-rdd        Doc 2    Filed 03/16/20 Entered 03/16/20 14:00:17           Main Document
                                           Pg 2 of 14



                                                        )
 In re:                                                 )   Chapter 11
                                                        )
 INTERNAP CONNECTIVITY LLC,                             )   Case No. 20-22396 (RDD)
                                                        )
                                                        )
                          Debtor,                       )
                                                        )
 Tax I.D. No. XX-XXXXXXX                                )
                                                        )
 In re:                                                 )   Chapter 11
                                                        )
 HOSTING INTELLECT, LLC,                                )   Case No. 20-22398 (RDD)
                                                        )
                          Debtor,                       )
                                                        )
 Tax I.D. No. XX-XXXXXXX                                )
                                                        )
 In re:                                                 )   Chapter 11
                                                        )
 DATAGRAM, LLC,                                         )   Case No. 20-10805 (RDD)
                                                        )
                          Debtor,                       )
                                                        )
 Tax I.D. No. XX-XXXXXXX                                )

                    DEBTORS’ MOTION FOR ENTRY OF AN ORDER
               DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

          Internap Technology Solutions Inc. and its affiliated debtors in possession in the above-

captioned Chapter 11 Cases (collectively, the “Debtors”) in the above-captioned chapter 11 cases

(the “Chapter 11 Cases”), respectfully represent as follows in support of this motion (this

“Motion”):

                                         Relief Requested

          1.     By this Motion, the Debtors seek entry of an order (the “Order”), substantially in

the form attached hereto as Exhibit A: (a) directing the joint administration of these cases for

procedural purposes only; and (b) granting related relief. Specifically, the Debtors request that the

Court maintain one file and one docket for all of these Chapter 11 Cases under the case of Internap



                                                  2
    20-22393-rdd        Doc 2      Filed 03/16/20 Entered 03/16/20 14:00:17                      Main Document
                                                Pg 3 of 14



Technology Solutions Inc., and that these Chapter 11 Cases be administered under the following

caption:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    INTERNAP TECHNOLOGY SOLUTIONS INC.,                            )   Case No. 20-22393 (RDD)
    et al.                                                         )
                                                                   )   Joint Administration Requested
                                        1
                             Debtors.                              )
                                                                   )

             2.    The Debtors further request that this Court order that the foregoing caption satisfies

the requirements set forth in section 342(c)(1) of title 11 of the United States Code, 11 U.S.C. §§

101-1532 (the “Bankruptcy Code”).

             3.    The Debtors also request that a docket entry, substantially similar to the following,

be entered on the docket of each case of a Debtor other than Internap Technology Solutions Inc.

to reflect the joint administration of these Chapter 11 Cases:

                    An order has been entered in this case in accordance with Rule
                    1015(b) of the Federal Rules of Bankruptcy Procedure directing the
                    procedural consolidation and joint administration of the Chapter 11
                    Cases of Internap Technology Solutions Inc. (8343), Internap
                    Corporation (5721); Ubersmith, Inc. (7677), SingleHop, LLC
                    (4340); Internap Connectivity LLC (7920), Hosting Intellect, LLC
                    (8435), and DataGram, LLC (3170). All further pleadings and
                    other papers shall be filed in, and all further docket entries shall
                    be made in, Chapter 11 Case No. 20-22393.




1
      The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are: Internap Technology Solutions Inc. (8343); Internap Corporation (5721); Ubersmith,
      Inc. (7677); SingleHop, LLC (4340); Internap Connectivity LLC (7920); Hosting Intellect, LLC (8435); and
      DataGram, LLC (3170). The location of the Debtors’ service address for purposes of these Chapter 11 Cases is:
      50 Main Street, Suite 1000, White Plains, New York 10606.


                                                            3
 20-22393-rdd       Doc 2     Filed 03/16/20 Entered 03/16/20 14:00:17           Main Document
                                           Pg 4 of 14



       4.       The Debtors further request authority to file any monthly operation reports and

post-effective date quarterly operating reports on a consolidated basis for the jointly administered

Debtors, provided that income and disbursements are tracked and broken out on a Debtor-by-

Debtor basis.

                                           Jurisdiction

       5.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the Southern District of New York, dated February 1, 2012. This is a core proceeding pursuant to

28 U.S.C. § 157(b). Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

       6.       On March 16, 2020 (the “Petition Date”), each of the Debtors filed voluntary

petitions for relief under chapter 11 of the Bankruptcy Code.

       7.       The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors

have requested the joint administration of these Chapter 11 Cases for procedural purposes. No

trustee, examiner or statutory committee of unsecured creditors has been appointed in these

Chapter 11 Cases.

       8.       The Debtors are a global provider of premium data center infrastructure, cloud

solutions, and high-performance network services across 21 major markets around the world. The

Debtors’ core business segments include providing “colocation” solutions (i.e., the leasing of

managed data center space for use by clients within facilities that are leveraged to support multiple

clients simultaneously) and providing hosting and IT infrastructure services utilizing cloud

computing solutions.        The Debtors and their non-Debtor affiliates own and/or operate

approximately 99 data centers and other Points of Presence (“POPs”), or communications network


                                                 4
    20-22393-rdd        Doc 2      Filed 03/16/20 Entered 03/16/20 14:00:17                     Main Document
                                                Pg 5 of 14



demarcation/interface points, worldwide. The Debtors and their non-Debtor affiliates employ

approximately 540 employees and have their corporate headquarters in Reston, Virginia.

          9.       On March 13, 2020, the Debtors executed a restructuring support agreement (the

“RSA”) with the Consenting Lenders. Pursuant to the RSA, the Consenting Lenders agreed to vote

in favor of and support confirmation of the Joint Prepacked Chapter 11 Plan of Reorganization of

Internap Corporation and its Affiliated Debtors and Debtors in Possession (the “Plan”). Both the

Plan and RSA have been filed contemporaneously herewith.

          10.      Additional information in support of this Motion and regarding the Debtors’

businesses, assets, capital structure, and the circumstances leading to the filing of these Chapter

11 Cases is set forth in the Declaration of Michael T. Sicoli in Support of Chapter 11 Petitions and

First Day Motions (the “First Day Declaration”).2

                                                  Basis for Relief

          11.      Section 105(a) of the Bankruptcy Code authorizes this Court to issue “any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a).        Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015(b). The seven Debtors in these

cases are “affiliates” as that term is defined in section 101(2) of the Bankruptcy Code. Accordingly,

the Bankruptcy Code and Bankruptcy Rules authorize this Court to grant the relief requested

herein.

          12.      Given the integrated nature of the Debtors’ operations, the joint administration of

these cases will provide significant administrative convenience. Many of the filings, hearings, and


2
      Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the First Day
      Declaration and the Plan, as applicable.


                                                           5
 20-22393-rdd       Doc 2     Filed 03/16/20 Entered 03/16/20 14:00:17                Main Document
                                           Pg 6 of 14



orders in these cases will affect each Debtor. Joint administration of these cases will decrease fees

and costs by avoiding duplicative filings that would be required absent such relief. It will also

allow parties in interest to monitor these cases with greater ease and efficiency.

        13.     Joint administration of these cases will not harm or otherwise adversely affect the

Debtors’ respective constituencies because this Motion seeks only administrative, and not

substantive, consolidation of the Debtors’ estates. Instead, parties in interest will benefit from the

cost reductions associated with joint administration. Accordingly, the Debtors submit that the joint

administration of these cases is in the best interests of their estates, their creditors, and other parties

in interest.

        14.     Joint administration is generally non-controversial, and courts have routinely

granted the joint administration of cases with multiple related debtors. See, e.g., In re Stearns

Holdings, LLC, No. 19-12226 (SCC) (Bankr. S.D.N.Y. Jul. 10, 2019); In re Trident Holding Co.,

LLC, No. 19-10384 (SHL) (Bankr. S.D.N.Y. Feb. 12, 2019); In re Synergy Pharmaceuticals, Inc.,

No. 18-14010 (JLG) (Bankr. S.D.N.Y. Dec. 14, 2018); In re Sears Holdings Corp., No. 18-23538

(RDD) (Bankr. S.D.N.Y. Oct. 16, 2018); In re Chassix Holdings, Inc., No. 15-10578 (MEW)

(Bankr. S.D.N.Y. Mar. 12, 2015); In re NII Holdings, Inc., No. 14-12611 (SCC) (Bankr. S.D.N.Y.

Sept. 16, 2014); In re Genco Shipping & Trading Ltd., No. 14-11108 (SHL) (Bankr. S.D.N.Y.

Apr. 23, 2014).

                                            Motion Practice

        15.     This Motion includes citations to the applicable rules and statutory authorities upon

which the relief requested herein is predicated and a discussion of their application to this Motion.

Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).




                                                    6
 20-22393-rdd      Doc 2     Filed 03/16/20 Entered 03/16/20 14:00:17            Main Document
                                          Pg 7 of 14



                                              Notice

       16.     The Debtors will provide notice of this Motion to the following parties: (a) the

Office of the United States Trustee for the Southern District of New York, Attn: Susan Arbeit,

Esq. and Richard Morrissey, Esq.; (b) the holders of the thirty (30) largest unsecured claims against

the Debtors (on a consolidated basis); (c) counsel to Jefferies Finance, LLC, as administrative

agent and collateral agent under the Existing Credit Agreement, Jones Day, 250 Vesey Street, New

York, NY 10281 Attn: Brett Barragate, Esq.; (d) counsel to the Ad Hoc Group, Gibson, Dunn &

Crutcher LLP, 200 Park Avenue, New York, NY 10166 Attn: Scott Greenberg, Esq., Matthew A.

Kelsey, Esq, and Steven A. Domanowski, Esq.; (e) the United States Attorney’s Office for the

Southern District of New York; (f) the state attorney general’s office for all states in which the

Debtors conduct business; (g) the Internal Revenue Service; (h) the Securities and Exchange

Commission; (i) the Federal Communications Commission; and (j) any party that requests service

pursuant to Bankruptcy Rule 2002. The Debtors respectfully submit that no further notice is

required.

                                        No Prior Request

       17.     No prior request for the relief sought in this Motion has been made to this or any

other court.

                           [Remainder of Page Intentionally Left Blank]




                                                 7
 20-22393-rdd      Doc 2    Filed 03/16/20 Entered 03/16/20 14:00:17             Main Document
                                         Pg 8 of 14



       WHEREFORE, the Debtors respectfully request that this Court enter the Proposed Order

granting the relief requested herein and such other relief as this Court deems appropriate under the

circumstances.

 Dated: March 16, 2020
 New York, New York                                  /s/ Dennis F. Dunne
                                                     Dennis F. Dunne
                                                     Abhilash M. Raval
                                                     Tyson Lomazow
                                                     MILBANK LLP
                                                     55 Hudson Yards
                                                     New York, NY 10001
                                                     Telephone:     (212) 530-5000
                                                     Facsimile:     (212) 530-5219
                                                     Email:         ddunne@milbank.com
                                                                    araval@milbank.com
                                                                    tlomazow@milbank.com

                                                     Proposed Counsel for Debtors and Debtors in
                                                     Possession




                                                 8
20-22393-rdd   Doc 2   Filed 03/16/20 Entered 03/16/20 14:00:17   Main Document
                                    Pg 9 of 14



                                   Exhibit A

                                 Proposed Order
20-22393-rdd   Doc 2      Filed 03/16/20 Entered 03/16/20 14:00:17   Main Document
                                       Pg 10 of 14



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                )
In re:                                          )   Chapter 11
                                                )
INTERNAP TECHNOLOGY SOLUTIONS INC.,             )   Case No. 20-22393 (RDD)
                                                )
                    Debtor,                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
INTERNAP CORPORATION,                           )   Case No. 20-22394 (RDD)
                                                )
                                                )
                    Debtor,                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
UBERSMITH INC.,                                 )   Case No. 20-10806 (RDD)
                                                )
                    Debtor,                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
SINGLEHOP, LLC,                                 )   Case No. 20-22399 (RDD)
                                                )
                    Debtor,                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
                                                )
In re:                                          )   Chapter 11
                                                )
                                                )
INTERNAP CONNECTIVITY LLC,                      )   Case No. 20-22396 (RDD)
                                                )
                                                )
                    Debtor,                     )
                                                )
Tax I.D. No. XX-XXXXXXX                         )
    20-22393-rdd        Doc 2      Filed 03/16/20 Entered 03/16/20 14:00:17                     Main Document
                                                Pg 11 of 14



                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    HOSTING INTELLECT, LLC,                                        )   Case No. 20-22398 (RDD)
                                                                   )
                             Debtor,                               )
                                                                   )
    Tax I.D. No. XX-XXXXXXX                                        )
                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    DATAGRAM, LLC,                                                 )   Case No. 20-10805 (RDD)
                                                                   )
                             Debtor,                               )
                                                                   )
    Tax I.D. No. XX-XXXXXXX                                        )

         ORDER DIRECTING JOINT ADMINISTRATION OF CHAPTER 11 CASES

                   Upon the motion (the “Motion”)1 of Internap Technology Solutions Inc. and certain

of its affiliates, as debtors and debtors in possession (collectively, “Debtors”) in the above-

captioned Chapter 11 Cases (the “Chapter 11 Cases”), for entry of an order (the “Order”), pursuant

to sections 101(2) and 342(c) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 and

Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), directing

the joint administration of the Debtors’ Chapter 11 Cases; and upon the First Day Declaration; and

it appearing that this Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and it

appearing that this proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it

appearing that venue of this proceeding and the Motion in this Court is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and notice of the Motion appearing adequate and appropriate under the

circumstances; and the Court having found that no other or further notice is needed or necessary;

and the Court having reviewed the Motion and the First Day Declaration and having heard



1
      Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Motion or the
      First Day Declaration, as applicable.


                                                           2
    20-22393-rdd        Doc 2      Filed 03/16/20 Entered 03/16/20 14:00:17                      Main Document
                                                Pg 12 of 14



statements in support of the Motion at a hearing held before the Court (the “Hearing”); and the

Court having determined that the legal and factual bases set forth in the Motion and at the Hearing

establish just cause for the relief granted herein; and it appearing, and the Court having found, that

the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors and

other parties in interest; and any objections to the relief requested in the Motion having been

withdrawn or overruled on the merits; and after due deliberation and sufficient cause appearing

therefor, it is hereby ORDERED that:

                   1.       The Motion is granted to the extent set forth herein.

                   2.       The Chapter 11 Cases are consolidated for procedural purposes only and

shall be jointly administered by this Court under Case No. 20-22393, the case number assigned to

Internap Technology Solutions Inc.

                   3.       The consolidated caption of the jointly administered cases (the “Proposed

Caption”) shall read as follows:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
    In re:                                                         )    Chapter 11
                                                                   )
    INTERNAP TECHNOLOGY SOLUTIONS INC.,                            )    Case No. 20-22393 (RDD)
    et al.                                                         )
                                                                   )    Joint Administration Requested
                                        2
                             Debtors.                              )
                                                                   )




2
      The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are: Internap Technology Solutions Inc. (8343); Internap Corporation (5721); Ubersmith,
      Inc. (7677); SingleHop, LLC (4340); Internap Connectivity LLC (7920); Hosting Intellect, LLC (8435); and
      DataGram, LLC (3170). The location of the Debtors’ service address for purposes of these Chapter 11 Cases is:
      50 Main Street, Suite 1000, White Plains, New York 10606.


                                                            3
 20-22393-rdd        Doc 2    Filed 03/16/20 Entered 03/16/20 14:00:17              Main Document
                                           Pg 13 of 14



                4.      An entry shall be made on the docket of each of the Debtors’ cases (other

than for Internap Technology Solutions Inc.) substantially as follows:

                 An order has been entered in this case in accordance with Rule
                 1015(b) of the Federal Rules of Bankruptcy Procedure directing the
                 procedural consolidation and joint administration of the Chapter 11
                 Cases of Internap Technology Solutions Inc. (8343), Internap
                 Corporation (5721); Ubersmith, Inc. (7677), SingleHop, LLC
                 (4340); Internap Connectivity LLC (7920), Hosting Intellect, LLC
                 (8435), and DataGram, LLC (3170). All further pleadings and
                 other papers shall be filed in, and all further docket entries shall
                 be made in, Chapter 11 Case No. 20-22393.

                5.      The Proposed Caption satisfies the requirements of section 342(c)(1) of the

Bankruptcy Code in all respects. One consolidated docket, one file and one consolidated service

list shall be maintained by the Debtors and kept by the Clerk of the United States Bankruptcy Court

for the Southern District of New York, with the assistance of the Debtors’ Court-approved claims

and noticing agent. Combined notices may be sent to creditors of the Debtors’ estates and other

parties in interest, as applicable.

                6.      The Debtors may file their monthly operating reports required by the

Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees, issued

by the United States Trustee, by consolidating the information required for each Debtor in one

report that tracks and breaks out all of the specific information, e.g., receipts, disbursements, profit

and loss statements, balance sheets and other required information on a debtor-by-debtor basis in

each monthly operating report.

                7.      Nothing contained in the Motion or this Order shall be deemed or construed

as directing or otherwise effecting a substantive consolidation of these Chapter 11 Cases.

                8.      The Debtors are authorized and empowered to take all actions necessary to

effectuate the relief granted pursuant to this Order in accordance with the Motion.




                                                   4
20-22393-rdd         Doc 2   Filed 03/16/20 Entered 03/16/20 14:00:17          Main Document
                                          Pg 14 of 14



               9.      The requirements set forth in Rule 9013-1 of the Local Bankruptcy Rules

for the Southern District of New York are satisfied.

               10.     The Court retains jurisdiction with respect to all matters arising from, or

related to, the implementation and interpretation of this Order.



White Plains, New York
Date: ____________, 2020                            _____________________________________
                                                    UNITED STATES BANKRUPTCY JUDGE




                                                5
